Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.

Note: A rejection under 35 USC 101 is not warranted

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
Yes

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
No

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
If Yes at step 2A, the interpretation in the context of 35 USC 101 at best amount to a human (such as a psychologist listening to a patient or sales person to a client), where the human has a variety of response templates ready to respond to the user pending context. However, the significant selection through machine classifier in sequence to sequence encoding and decoding provides significance beyond interims and mental steps for instance. Such an amendment provides significance of a template selection which goes beyond mere data manipulation or mental decision making, and is also analogous to interim amendment examples. Therefore, it is not warranted to give a rejection under 35 USC 101.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110060587 A1	Phillips; Michael S. et al. (hereinafter Phillips) in view of US 20200175374 A1 HESTNESS; Joel et al.  (hereinafter HESTNESS) and further in view of US 10332513 B1 D'Souza; Shaman et al. (hereinafter D'Souza).
1. A computer-implemented method, comprising: 
obtaining input data comprising a conversation history and a user utterance of a user; (conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5f)
determining a user intent based on the user utterance; (intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5f)
determining, by the machine classifier and based on the conversation history and the user utterance, a user persona for the user; (creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
generating, by the machine classifier and based on the user intent and the user persona, a response persona; (through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
generating, by the machine classifier and based on the user utterance and the response persona, a response; and (a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
providing the response. (displaying the data is a form of providing a response… the response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Phillips fails to teach:
initializing a machine classifier having a sequence to sequence network architecture, wherein the sequence to sequence network architecture comprises an encoder and a decoder; (HESTNESS seq-2-seq recurrent NN concepts for encoding/decoding 0140)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by HESTNESS to allow for enhanced machine learning of Phillips by executing the recurrent NN seq-2-seq concepts for faster acquisition of intent prediction and reduced errors by using one input and producing another output with training sets as pairs via alignment, vectors, etc. as is well known in sequence to sequence concepts.

However the combination fails to teach
selecting, based on the response persona and from a plurality of response templates, a response template having an associated confidence metric that satisfies a threshold indicative of the response template being appropriate for the user persona;
a response formatted in accordance with the response template;
(D'Souza domain-based response based on input context, where an application will be provided to respond to the user, where tag/wildcard/slots are used in templates for replacement with user and context related content such as entities/names, the application or response persona selection based on user input is scored and the scoring is threshold-based Col 19 line 62 to col 20 line 11, col 24 lines 38-51, col 43 lines 58-67, claim 2, fig. 1b, 2c and 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips in view of HESTNESS to incorporate the above claim limitations as taught by D'Souza to allow for known uses of scoring with slot/wildcard substitution wherein D'Souza analogously aligns with the contextual scoring in Phillips to select the appropriate application, wherein D'Souza improves Phillips to utilize templates expressly with such slot substitution (although suggested in fig. 7b and 7c of Phillips), and further improved with scoring for the application itself analogous to a response persona, thereby improving the accuracy of contextual response application based on domain ranking the response application in addition to the known ranking of ASR results separately, and similarly improving model learning/accuracy and reducing error which ultimately speeds up the delivery of results to a user.


 Re claims 2 and 12, Phillips teaches
2. The computer-implemented method of claim 1, wherein the response persona and the response are generated in parallel. (when a response is produced it is simultaneous with the application displayed for execution pending user action when necessary… a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Re claims 4 and 14, Phillips fails to teach
4. The computer-implemented method of claim 1, wherein generating the response comprises: 
generating an input encoding of the input data; (HESTNESS well-known seq-2-seq recurrent NN concepts for encoding/decoding 0140, see also any literature on RNN Sequence-to-Sequence operations e.g. decoder with iterative generation of tokens)
generating an output sequence comprising a start of sequence token; (HESTNESS well-known seq-2-seq recurrent NN concepts for encoding/decoding 0140, see also any literature on RNN Sequence-to-Sequence operations e.g. decoder with iterative generation of tokens, new output from input)
completing the output sequence by: generating a next output sequence token by providing the input encoding to the machine classifier; (HESTNESS well-known seq-2-seq recurrent NN concepts for encoding/decoding 0140, see also any literature on RNN Sequence-to-Sequence operations e.g. decoder with iterative generation of tokens, new output from input, initial state to final state, similar to beam search)
iteratively generating one or more next output sequence tokens by providing the input encoding to the machine classifier and appending each generated next output sequence token, of the one or more next output sequence tokens, to the output sequence until generated next output sequence token comprises an end of sequence token; (HESTNESS iterative decoding with next token generation as in using merely greedy decoding, well-known seq-2-seq recurrent NN concepts for encoding/decoding 0140, see also any literature on RNN Sequence-to-Sequence operations e.g. decoder with iterative generation of tokens, new output from input, initial state to final state, similar to beam search)
generating the response based on the completed output sequence. (HESTNESS RNN seq-to-seq response, iterative decoding with next token generation as in using merely greedy decoding, well-known seq-2-seq recurrent NN concepts for encoding/decoding 0140, see also any literature on RNN Sequence-to-Sequence operations e.g. decoder with iterative generation of tokens, new output from input, initial state to final state, similar to beam search)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by HESTNESS to allow for enhanced machine learning of Phillips by executing the recurrent NN seq-2-seq concepts for faster acquisition of intent prediction and reduced errors by using one input and producing another output with training sets as pairs via alignment, vectors, etc. as is well known in sequence to sequence concepts.

Re claims 5 and 15, Phillips teaches
5. The computer-implemented method of claim 1, wherein the response template is further selected by the machine classifier. (system metrics used to create a template as the application completed by user speech where a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
However the combination fails to teach
A response template per se
(D'Souza domain-based response based on input context, where an application will be provided to respond to the user, where tag/wildcard/slots are used in templates for replacement with user and context related content such as entities/names, the application or response persona selection based on user input is scored and the scoring is threshold-based Col 19 line 62 to col 20 line 11, col 24 lines 38-51, col 43 lines 58-67, claim 2, fig. 1b, 2c and 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips in view of HESTNESS to incorporate the above claim limitations as taught by D'Souza to allow for known uses of scoring with slot/wildcard substitution wherein D'Souza analogously aligns with the contextual scoring in Phillips to select the appropriate application, wherein D'Souza improves Phillips to utilize templates expressly with such slot substitution (although suggested in fig. 7b and 7c of Phillips), and further improved with scoring for the application itself analogous to a response persona, thereby improving the accuracy of contextual response application based on domain ranking the response application in addition to the known ranking of ASR results separately, and similarly improving model learning/accuracy and reducing error which ultimately speeds up the delivery of results to a user.

Re claims 6 and 16, Phillips fails to teach
6. The computer-implemented method of claim 5, wherein the response template comprises pre-defined response language and one or more target slots. (D'Souza domain-based response based on input context, where an application will be provided to respond to the user, where tag/wildcard/slots are used in templates for replacement with user and context related content such as entities/names, the application or response persona selection based on user input is scored and the scoring is threshold-based Col 19 line 62 to col 20 line 11, col 24 lines 38-51, col 43 lines 58-67, claim 2, fig. 1b, 2c and 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips in view of HESTNESS to incorporate the above claim limitations as taught by D'Souza to allow for known uses of scoring with slot/wildcard substitution wherein D'Souza analogously aligns with the contextual scoring in Phillips to select the appropriate application, wherein D'Souza improves Phillips to utilize templates expressly with such slot substitution (although suggested in fig. 7b and 7c of Phillips), and further improved with scoring for the application itself analogous to a response persona, thereby improving the accuracy of contextual response application based on domain ranking the response application in addition to the known ranking of ASR results separately, and similarly improving model learning/accuracy and reducing error which ultimately speeds up the delivery of results to a user.

Re claims 7 and 17, Phillips fails to teach
7. The computer-implemented method of claim 6, determining, based on the user intent and the user utterance, at least one entity; and replacing, by the machine classifier, at least one of the one or more target slots in with the determined at least one entity  
(D'Souza domain-based response based on input context, where an application will be provided to respond to the user, where tag/wildcard/slots are used in templates for replacement with user and context related content such as entities/names, the application or response persona selection based on user input is scored and the scoring is threshold-based Col 19 line 62 to col 20 line 11, col 24 lines 38-51, col 43 lines 58-67, claim 2, fig. 1b, 2c and 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips in view of HESTNESS to incorporate the above claim limitations as taught by D'Souza to allow for known uses of scoring with slot/wildcard substitution wherein D'Souza analogously aligns with the contextual scoring in Phillips to select the appropriate application, wherein D'Souza improves Phillips to utilize templates expressly with such slot substitution (although suggested in fig. 7b and 7c of Phillips), and further improved with scoring for the application itself analogous to a response persona, thereby improving the accuracy of contextual response application based on domain ranking the response application in addition to the known ranking of ASR results separately, and similarly improving model learning/accuracy and reducing error which ultimately speeds up the delivery of results to a user.


Re claim 8, Phillips teaches
8. The computer-implemented method of claim 1, wherein the user persona comprises attributes selected from the group consisting of a speaker's identity, a speaker's background, a speaker's location, and a speaker's preference. (a user profile for instance has at least usage history and patterns/behaviors, a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Re claim 9, Phillips teaches
9. The computer-implemented method of claim 1, wherein: the input data comprises a multi-turn dialog indicating a class of task; and the method further comprises generating the response persona based on the class of task. (classification of the sub-commands or tasks, e.g. Send SMS to Joe Cerra followed by content in message, complex commands… a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Re claim 10, Phillips teaches
10. The computer-implemented method of claim 9, further comprising generating the user persona based on the class of task. (classification of the sub-commands or tasks, e.g. Send SMS to Joe Cerra followed by content in message, complex commands… a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Re claim 11 Phillips teaches
11. A device, comprising: a processor; and a memory in communication with the processor and storing instructions that, when read by the processor, cause the device to: 
obtain input data comprising a conversation history and a user utterance of a user; (conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5f)
determine a user intent based on the user utterance; (intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5f)
determine a class of task based on the conversation history and the user utterance; (classification of the sub-commands or tasks, e.g. Send SMS to Joe Cerra followed by content in message, complex commands… a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
determine, by the machine classifier and based on the conversation history, the user utterance, and the class of task, a user persona for the user; (creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
generate, by the machine classifier and based on the user intent, the user persona, and the class of task, a response persona; (through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
generate, by the machine classifier and based on the user utterance and the response persona, a response; and (a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)
provide the response. (displaying the data is a form of providing a response… the response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

Phillips fails to teach:
initializing a machine classifier having a sequence to sequence network architecture, wherein the sequence to sequence network architecture comprises an encoder and a decoder; (HESTNESS seq-2-seq recurrent NN concepts for encoding/decoding 0140)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by HESTNESS to allow for enhanced machine learning of Phillips by executing the recurrent NN seq-2-seq concepts for faster acquisition of intent prediction and reduced errors by using one input and producing another output with training sets as pairs via alignment, vectors, etc. as is well known in sequence to sequence concepts.

 Re claims 2 and 12, Phillips teaches
2. The computer-implemented method of claim 1, wherein the response persona and the response are generated in parallel. (when a response is produced it is simultaneous with the application displayed for execution pending user action when necessary… a response template will have the response such as the execution of an application or results generated such as in a search, through machine learning a response persona e.g. a “banker” persona in response to banking context (can be any i.e. music, gps, etc.) set from creating a persona e.g. user wants banking information so a user overall context persona of banking is created, intent(s) determined from input and conversation history and usage 0059 0154 0105 0070 0117 0071 0208 0060 with fig. 7b, 7c, fig. 5a-5)

However, Phillips fails to teach:
initialize a machine classifier having a sequence to sequence network architecture, wherein the sequence to sequence network architecture comprises an encoder and a decoder; (HESTNESS seq-2-seq recurrent NN concepts for encoding/decoding 0140)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by HESTNESS to allow for enhanced machine learning of Phillips by executing the recurrent NN seq-2-seq concepts for faster acquisition of intent prediction and reduced errors by using one input and producing another output with training sets as pairs via alignment, vectors, etc. as is well known in sequence to sequence concepts.


Allowable Subject Matter
Claims 18-20 are in condition for allowance pending remaining objected and rejected claims.
Claims 3 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20120221860 A1 Hoornaert; Frank et al.
Encoding and decoding with tokens

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov